Citation Nr: 1743241	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  03-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 10, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to November 1973 and from July 1977 to August 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the Veteran's bilateral foot gouty arthritis. In June 2015, this claim was remanded by a different Veterans Law Judge; it has since been reassigned to the undersigned.

As described in great detail in the June 2015 Board remand, this claim comes before the Board pursuant to a January 2015 joint motion for partial remand (JMR) from the Court of Appeals for Veterans Claims (Court). The JMR discussed that, in July 2014, the Board declined to take jurisdiction of a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), when it decided the Veteran's claim for an increased rating for bilateral foot gouty arthritis. The Board based its decision on the fact that the Agency of Original Jurisdiction (AOJ) denied a claim for TDIU in a September 2012 rating decision that the Veteran never appealed. The JMR cited VA Fast Letter 13-13 as support for the fact that if a Veteran filed a claim for TDIU due, at least in part, to a disability currently on appeal for an increased rating, and the TDIU claim is denied, then the TDIU claim is part of the pending appeal. 

Pursuant to the JMR, the Board remanded the claim to obtain a supplemental statement of the case (SSOC). Because the AOJ has now considered entitlement to TDIU on the merits, the Board will proceed with adjudication on the merits.

The Veteran's bilateral foot gouty arthritis has been assigned a 100 percent schedular rating from November 10, 2010. Consequently, no additional benefit is available to the Veteran and the TDIU claim from that date is moot. The claim has been characterized to reflect that the relevant time period is prior to November 10, 2010. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).
FINDINGS OF FACT

1. The Veteran did not have a service-connected disability rated at 60 percent during the appeal period, nor did he attain a 70 percent combined rating during the appeal period.

2. The Veteran's service-connected disabilities did not prevent him from securing or following substantially gainful employment prior to November 10, 2010; the Veteran was either able to secure and follow substantially gainful employment or was otherwise unable to work due to non-service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for a schedular TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).

2.  Referral for consideration of an extraschedular TDIU rating is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In July 2017, the Veteran's representative argued that May 2016 VA correspondence providing notice of the requirements for TDIU could not be found in the Veteran's electronic claims file. However, the letter is indeed evidenced in the electronic record, was mailed to the Veteran's correct address of record, and was copied to the Veteran's representative. Accordingly, the Board finds the duty to notify is satisfied. 

In January 2015, the Court remanded the Veteran's claim back to the Board so that the AOJ may issue a statement of the case (SOC) or SSOC. In June 2015, the Board remanded the claim to the AOJ for the issuance of an SSOC, which was issued in January 2017. Accordingly, the Board finds that remand instructions have been substantially complied with. See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist pertaining to his claim for TDIU. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). It may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability is rated at least at 40 percent. Id.

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director of the Compensation and Pension Service for extraschedular consideration. 38 C.F.R. § 4.16(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background

The Board notes that it has reviewed all of the evidence of record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record. The Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows or fails to show as to the claim. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed his claim for an increased rating for bilateral foot gouty arthritis on July 8, 2005. Accordingly, the Board will consider the appeal period to be from July 8, 2004. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Hart v. Mansfield, 21 Vet. App. 505 (2007) (stating that the relevant temporal focus for adjudicating an increased rating claim is on the evidence from the time period one year before the claim was filed). 

In addition to bilateral foot gouty arthritis, the Veteran is service-connected for status post bunionectomy, osteotomy and fusion of his left great toe, and right toe hallux valgus. Notably, the Veteran was denied service connection for lumbar disc disease in September 2002. Prior to November 10, 2010, the Veteran's highest rating for an individual service-connected disability was 40 percent for bilateral foot gouty arthritis. 

As of July 8, 2004, the Veteran's combined rating for all of his service-connected disabilities was 30 percent. From December 27, 2004, the Veteran's rating increased to 40 percent, and from May 1, 2006 it was decreased back to 30 percent. Thereafter, from June 23, 2010 to November 10, 2010, the Veteran's combined rating was 50 percent. 

The Veteran has repeated complaints of pain in his feet and flare-ups of gout in his VA treatment records and statements throughout the appeal period.

In a March 2005 financial status report, the Veteran reported that he was currently working at a convenience store and as a laborer. 

During a May 2005 VA examination for his toes, the Veteran reported that he was disabled due to a back injury occurring two years previously. Prior to quitting his job as a result of the work injury, he had trouble wearing steel-toed shoes because of his left great toe. Though the examiner did not opine about the effect the Veteran's left foot has on his ability to work, he stated that the Veteran's daily activities and employment are not particularly affected by his right foot. 

During an August 2005 VA foot examination, the Veteran reported that he is currently disabled as a result of back problems. The examiner opined therefore that work was not an issue for his feet.

The Veteran reported that he worked as a driver at an outdoor store full-time from February 2006 to February 2007 and lost no time due to his feet disabilities. See July 2011, Application for Increased Compensation Based on Unemployability (VA Form 21-8940). He later stated that he lost 3 days a month due to his feet disabilities. See August 2012 VA Form 21-8940.

May 2006 VA treatment records reflect that the Veteran reported regular exercise by walking, doing yard work, and manual labor.

From February 2007 to July 2009, the Veteran worked at a poultry factory making boxes. The Veteran initially reported that he worked there full-time and lost one month due to his disabilities. See July 2011 VA Form 21-8940. He later reported that he worked only 32 hours per week and lost 3 days a month due to his disabilities, see August 2012 VA Form 21-8940.

In December 2008, the Veteran reported that his feet hurt at work because he was required to stand all day. See VA treatment record.

In January 2009, the Veteran reported that he must work to make a living and had to wear steel toe boots at his job. The steel on his left boot made it almost unbearable at times to work. In a written statement, the Veteran's wife reported that her husband complained about his left big toe rubbing against the toe of his steel toe boots. She stated that the Veteran told her that his feet hurt constantly at work because of the boots he had to wear. See February 2009 statement. 

During a February 2009 VA foot examination, the Veteran reported that his feet bother him on a daily basis, particularly because his job required him to stand for long periods of time. He had not had to miss any work, but was affected because he would have severe flare-ups one to two times a month. He reported that his steel toed shoes exacerbated the pain in his joint. 

In a January 2009 private treatment record furnished by the Social Security Administration (SSA), the Veteran's physician reported that he was still at work and able to perform his job function of making boxes at the poultry factory. An April 2009 note from a private physician stated the Veteran was unable to work in the cold, and that this was a permanent restriction. See SSA records. 

In July and August 2009 SSA questionnaires, the Veteran reported that he was laid off from his job at the poultry factory because he could not work in the cold and because his department was closed. He reported that he was not physically able to work because of his left shoulder and back condition and that he would be forced to sit down during his job due to his back. He reported that he could not walk very long or stand because of his back. He sought SSA disability benefits on the basis that his left shoulder and back limited his ability to work. He barely discussed his feet, if at all.

The Veteran worked again from September 2009 to September 2011 at a food store. He initially reported working 15 to 20 hours per week doing stock work (and losing two weeks due to his feet), see July 2011 VA Form 21-8940, but later reported working 25 hours per week (and losing 3 days a month due to his feet), see August 2012 VA Form 21-8940. 

During a January 2010 VA foot examination, the Veteran reported that he was laid off from his previous employment [at the poultry factory] because his job was cut out. He stated that he was not offered another position with the company because of his arm and back problems. The examiner specifically noted that the Veteran did not mention his foot problems as a reason for losing his job. 

In July 2011, the Veteran submitted a VA Form 21-8940. He reported that his gout affected his full-time employment from June 2011, but that he last worked full-time in June 2009. He was currently working at the food store. He reported that he graduated from high school.

In August 2011, the Veteran stated that he recently started walking with a cane. In September 2011, the Veteran gave two weeks' notice to quit his job at the food store because his feet were unbearable to walk on. 

In November 2011, the Veteran's physician, Dr. C. Nguyen, M.D., opined that he was "no longer" able to work due to his severe chronic bilateral foot pain, chronic low back pain, and gouty arthritis. 

In February 2012, it appears that the food store the Veteran worked at from September 2009 to September 2011 completed a Request for Employment Information form (VA Form 21-4192). The company reported that the Veteran worked 20 to 30 hours per week and retired.

During a May 2012 VA ankle examination, the Veteran reported that he worked at a food store until September 2011 but stopped working because of his feet. He stated that he had a gout flare up every month and was missing two days of work each month. He added that he previously worked in a poultry plant but was laid off due to a poor economy. The examiner opined that the Veteran's foot condition impacted his ability to work, and referenced the Veteran's reports of missing two days every month due to a gout flare up and that his job required standing, which led pain in both feet at work.

In August 2012, the Veteran submitted a second VA Form 21-8940. He reported that his feet affected his full-time employment starting in July 2009, with the last time he worked full-time being in July 2009. He stated that he became too disabled to work in September 2011. Finally, he reported that he is unable to stand for short periods of time due to his feet.


IV. Analysis

Unfortunately, the Veteran does not meet the schedular requirements for TDIU at any time during the appeal period. The Veteran was not rated at 60 percent for an individual service-connected disability at any time. Although the Veteran had an individual service-connected disability rated at 40 percent from June 23, 2010, the Veteran's combined rating never reached the minimum 70 percent to qualify him for TDIU. Accordingly, the Veteran's claim for TDIU on a schedular basis must be denied.

As explained below, the Board also finds that even if the Veteran met the schedular requirements, the Veteran was either able to secure and follow substantial employment or was otherwise unable to work due to non-service-connected disabilities. Consequently, referral to the Director of the Compensation and Pension Service for extraschedular TDIU consideration is also not warranted. 

a. Prior to July 2009 (before the Veteran stopped working full-time)

The Veteran does not appear to contend that he was unable to work full-time due to his service-connected disabilities prior to July 2009. During this time, the Veteran worked full-time at an outdoor store, at a poultry factory, or was otherwise unemployed. Prior to his job at the outdoor store (where he started working in February 2006), the evidence establishes that the Veteran was either working at an unknown location, see March 2005 financial status report, or did not work due to a previous work-related back injury. See May and August 2005 VA examinations. The Veteran then worked full-time at the outdoor store until February 2007. 

It appears that the Veteran immediately or soon after started working at the poultry factory after his job at the outdoor store; he remained at this job until July 2009. The Board acknowledges the Veteran reported that he worked only 32 hours per week at the poultry factory on his August 2012 VA Form 21-8940, but this report is contradicted by the Veteran's simultaneous statement that his service-connected disabilities affected his full-time employment starting July 2009 [when he left the poultry factory] and that he last worked full-time in July 2009. These inconsistencies, when considered with the Veteran's July 2011 report that he worked 40 hours a week at the poultry factory, compel a conclusion that the preponderance of the evidence reflects that the Veteran worked full-time at the poultry factory. 

The Veteran and his spouse both reported that his feet hurt him due to the requirement that he wear steel-toed shoes at the poultry factory, but neither reported that he was unable to work (or unable to work full-time) due to his feet. 

The Board considers both of the Veteran's jobs at the outdoor store and at the poultry factory to be substantially gainful employment. The Veteran worked full-time and does not appear to have worked under any circumstances that reflect marginal employment, such as working in a protective environment. 

Accordingly, the record reflects that the Veteran was either able secure and follow substantially gainful employment or was otherwise unemployed due to non-service connected disabilities, such as his back condition, prior to July 2009.

b. From July 2009 to November 10, 2010 (after the Veteran stopped working full-time)

During this time, the record reflects that the Veteran was unemployed from July 2009 to September 2009, but thereafter worked part-time at a food store during the remainder of the appeal period.

The evidence does not reflect that, from July 2009 to September 2009, the Veteran was unable to work due to his service-connected disabilities. To the contrary, the Veteran reported that he became too disabled to work in September 2011. See August 2012 VA Form 21-8940. Moreover, on his July 2011 VA Form 21-8940, he did not state a date for when he became too disabled to work. Additionally, the Veteran reported that he was unable to work at the poultry factory (where he worked immediately prior to July 2009) because of his shoulder and back, not his feet. See July and August 2009 SSA questionnaires, January 2010 VA examination. Consequently, the preponderance of the evidence demonstrates that this small period of total unemployment appears to be related to being laid off from the poultry factory and finding a new job, and is not due to his service-connected disabilities.

The Board acknowledges that part-time employment is not considered substantially gainful employment. See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). The Board also acknowledges that in statements dated after the relevant period of appeal, the Veteran reported he was unable to work full-time due to his feet. See July 2011 and August 2012 VA Form 21-8940. The Veteran's statements to VA are inconsistent (for example, the Veteran first reported that full-time employment was affected in June 2011, but then later stated July 2009). Additionally, in July and August 2009 statements to the SSA, he reported he was unable to work due to his back and left shoulder condition, neither of which are service-connected disabilities. See SSA records. 

The Veteran's inconsistencies in reports to VA and with his SSA statements as to the cause of his inability to work compel the Board to conclude that the statements made to VA during the course of seeking VA benefits that his inability to work is due to his feet are not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995). (To be clear, the Board is not questioning the Veteran's honesty or moral character. The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.) Therefore, the Board affords them little probative weight. Id.

The Board has considered the Veteran's reports that he stopped working at the food store because of his feet. See August and September 2011 statements, May 2012 VA examination. However, the Veteran stopped working in September 2011, which is significantly after the appeal period ends, and these statements do not specifically discuss his work during the relevant time period. Accordingly, the Board affords these statements little probative weight. Likewise, the Board has considered Dr. Nguyen's November 2011 statement, but gives it little probative weight because the Veteran stopped working after the appeal period ended; additionally, he attributes the Veteran's inability to work to not only his feet, but also to his back condition, which is not a service-connected disability. Further, Dr. Nguyen stated that the Veteran was "no longer" able to work, implying that such development is more recent in nature.

Accordingly, the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities. 

The Board is grateful to the Veteran for his honorable service and regrets a more favorable outcome could not be reached.


ORDER

Entitlement to TDIU prior to November 10, 2010 is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


